                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF SOUTH CAROLINA

                                    CHARLESTON DIVISION

Anthony G. Bryant,                        )
                                          ) C/A No. 2:18-2738-MBS
                      Plaintiff,          )
                                          )
       vs.                                )
                                          )    ORDER AND OPINION
U.S. Secret Service, U.S. Postal Service, )
Attorney General of the United States,    )
U.S. Attorney for the District of South   )
Carolina,                                 )
                                          )
                      Defendants.         )
____________________________________)

       Plaintiff Anthony G. Bryant, a nonprisoner proceeding pro se and in forma pauperis, filed a

complaint on October 9, 2018. In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C.,

this matter was referred to United States Magistrate Judge Mary Gordon Baker for pretrial handling.

       The Magistrate Judge reviewed the allegations of the complaint pursuant to 28 U.S.C. §

1915(e)(2)(B) and the court’s inherent authority to dismiss frivolous cases. The Magistrate Judge

observed that the allegations of the complaint are nonsensical and incoherent, and that (1) Plaintiff

fails to state a claim upon which relief can be granted; (2) the complaint lacks any arguable basis in

law or in fact, and therefore is frivolous; (3) the allegations are so disconnected and incoherent that

it appears subject matter jurisdiction is lacking; (4) Plaintiff’s claims against Defendants Department

of the Interior, United States Marshal, and Attorney General of the United States are barred by the

doctrine of sovereign immunity; and (5) Plaintiff’s claims against Defendant Attorney General of

the United States and the U.S. Attorney for the District of South Carolina are barred by prosecutorial

immunity. Thus, the Magistrate Judge filed a Report and Recommendation on October 18, 2018,
recommending that Plaintiff’s complaint be summarily dismissed. Plaintiff filed objections to the

Report and Recommendation on October 22, 2018.

       The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). This court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1).

This court may also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id. This court is obligated to conduct a de novo review of every portion of the

Magistrate Judge’s report to which objections have been filed. Id. However, the district court need

not conduct a de novo review when a party makes only general and conclusory objections that do

not direct the court to a specific error in the Magistrate Judge’s proposed findings and

recommendations. Orpiano v. Johnson, 687 F.2d 44, 47-48 (4th Cir. 1982).

       In this case, Plaintiff’s objections are, like his complaint, not comprehensible. In the court’s

view, the objections do not direct the court to a specific error in the Magistrate Judge’s Report and

Recommendation. Nevertheless, the court has thoroughly reviewed the record. The court concurs

in the Report and Recommendation and incorporates it herein by reference. Plaintiff’s complaint

is summarily dismissed without prejudice, and without issuance and service of process.

       Plaintiff is now subject to a pre-filing injunction pursuant to Graham v. Riddle, 554 F.2d 133,

134-35 & n.* (4th Cir. 1977). PLAINTIFF IS CAUTIONED THAT FUTURE FRIVOLOUS

ACTIONS ARE SUBJECT TO SUMMARY DISMISSAL PURSUANT TO THE COURT’S

RIDDLE ORDER, AND HIS CONTINUING TO FILE FRIVOLOUS COMPLAINTS

COULD SUBJECT HIM TO SANCTIONS, SUCH AS THE DENIAL OF IN FORMA


                                                  2
PAUPERIS STATUS.

      IT IS SO ORDERED.



                           /s/ Margaret B. Seymour
                           Senior United States District Judge

Columbia, South Carolina

October 23, 2018




                              3
